—Order, Supreme Court, Bronx County (Hansel McGee, J.), entered on or about March 19, 1993, which directed a hearing on the issue of whether jurisdiction over defendant Schlusselberg was obtained by the service allegedly made on November 6, 1991, unanimously affirmed, without costs.
The record indicates that the traverse proceedings already conducted dealt only with the alleged service of August 7, 1991, not with the alleged re-service of November 6, 1991, as to which issues remain unresolved warranting further traverse proceedings. Concur—Sullivan, J. P., Carro, Kupferman, Nardelli and Tom, JJ.